Citation Nr: 1308446	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  08-38 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as acid reflux, to include as secondary to service-connected cholecystectomy.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.

9.  Entitlement to an evaluation greater than 10 percent for status post cholecystectomy.  

10.  Entitlement to a compensable evaluation for left middle finger deformity.

11.  Entitlement to a compensable evaluation for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to February 1974 and from June 1977 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2012, a hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  At that time, the record was held open for 30 days for the submission of medical evidence.  Additional evidence was subsequently received.  The Board acknowledges that it was not accompanied by a written waiver.  Nonetheless, at the hearing, the representative indicated that they were willing to waive the RO's initial consideration of that evidence.  The Board further notes that, in November 2011, the Veteran indicated that he had additional evidence to submit and that he waived consideration of all pertinent evidence submitted following the Form 9.  Accordingly, RO consideration is deemed waived.  See 38 C.F.R. § 20.1304 (2012).  

The Veteran also perfected an appeal regarding entitlement to a compensable evaluation for right metatarsalgia with toe deformities (hammertoes).  In November 2011, the RO increased the evaluation for this disability to 10 percent effective from the date of claim.  The 10 percent evaluation was assigned under Diagnostic Code 5279 for anterior metatarsalgia.  It was also noted that a 10 percent evaluation was the maximum schedular evaluation for hammertoes under Diagnostic Code 5282.  The Veteran was advised that, because he was granted the highest schedular evaluation available for this condition, it constituted a full grant of the benefits sought on appeal.  On review, the Veteran was awarded the maximum schedular evaluation under the assigned diagnostic code.  He did not provide testimony regarding this issue, and under the circumstances of this case, the Board finds that the issue was resolved.  Therefore, no further consideration is necessary.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy where less than the maximum benefit available is awarded). 

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to service connection for a hernia and for a scar, claimed as secondary to service-connected cholecystectomy, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

The issues of entitlement to service connection for a right hip disorder, a heart disorder, GERD claimed as acid reflux, hypertension, a right shoulder disorder, and a right knee disorder, as well as entitlement to a compensable evaluation for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1995, the RO denied entitlement to service connection for hypertension.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

2.  The evidence associated with the record since the July 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.  

3.  In November 1995, the RO denied entitlement to service connection for a right shoulder disorder.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

4.  The evidence associated with the record since the November 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disorder.  

5.  In July 1995, the RO denied entitlement to service connection for a right knee disorder.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

6.  The evidence associated with the record since the July 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disorder.  

7.  In July 1995, the RO denied entitlement to service connection for residuals of a back injury.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.

8.  The evidence associated with the record since the July 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disorder.  

9.  By letter dated in November 1995, the RO continued the denial of entitlement to service connection for right ear hearing loss.  The Veteran did not appeal the decision, and evidence or information relevant to this issue was not received within the following year.  

10.  The evidence associated with the record since the November 1995 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss.  

11.  The Veteran has not been shown to have a current back disorder that manifested in service or within one year thereafter or that is otherwise related to his military service.  

12.  The Veteran was exposed to acoustic trauma during service, diagnoses of bilateral hearing loss were noted during service, and he currently meets VA's requirements for a hearing loss disability in the right ear.
 
13.  The Veteran's residuals of cholecystectomy are primarily manifested by diarrhea; the disability picture does not more nearly approximate severe symptoms.  

14.  The Veteran's left middle finger disability is manifested by 5 degrees of radial deviation at the proximal interphalangeal (PIP) joint.  Limitation of motion of the left middle finger was shown on VA examination in December 2005, and the Veteran has provided credible testimony regarding continuing functional impairment.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision, which denied entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2012). 

2.  The evidence received subsequent to the July 1995 rating decision is new and material, and the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The November 1995 rating decision, which denied entitlement to service connection for a right shoulder disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

4.  The evidence received subsequent to the November 1995 rating decision is new and material, and the claim for service connection for a right shoulder disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

5.  The July 1995 rating decision, which denied entitlement to service connection for a right knee disorder, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103.

6.  The evidence received subsequent to the July 1995 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

7.  The July 1995 rating decision, which denied entitlement to service connection for residuals of a back injury, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

8.  The evidence received subsequent to the July 1995 rating decision is new and material, and the claim for service connection for a back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 

9.  The November 1995 decision, which continued the denial of service connection for right ear hearing loss, is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156, 20.1103. 

10.  The evidence received subsequent to the November 1995 decision is new and material, and the claim for service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

11.  A low back disorder was not incurred during active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).

12.  Resolving reasonable doubt in the Veteran's favor, right ear hearing loss was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.385 (2012).

13.  The criteria for an evaluation greater than 10 percent for status-post cholecystectomy are not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7318 (2012).  

14.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent evaluation for left middle finger deformity, and no more, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5229 (2012).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran was sent letters in December 2004, October 2005, and May 2007, which notified him of the evidence necessary to substantiate his claims and of the division of responsibilities in obtaining such evidence.  The May 2007 letter also explained how disability ratings and effective dates are determined.  Further, in September 2008, VA provided additional notice regarding the assignment of disability ratings, to include setting forth applicable rating criteria.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The claims were most recently readjudicated in the November 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the statement of the case). 

Moreover, in the decision below, the Board has reopened the claims of entitlement to service connection for hypertension, a right shoulder disorder, and a right knee disorder, and remanded the merits of those claims for further development.  Service connection has also been granted for right ear hearing loss.  Therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted with respect to these issues.  Accordingly, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, private medical records, and available VA medical records.  In April 2005, VA requested records from the VA Medical Center in Madison, Wisconsin, for the period from 1995 to 1999.  A response received in May 2005 indicates that the records were no longer there.  Apparently, the records had been transferred to a VA facility serving North Florida and South Georgia.  The RO made various attempts to obtain these records; however, in June 2011, VA determined that the Veteran's treatment records were unavailable for the period from May 1995 to December 1999 at the Gainesville VA Medical Center.  A Formal Finding of Unavailability was completed and the Veteran was notified of same in the November 2011 SSOC.  

At the January 2012 hearing, the Veteran reported that he was going to set up additional testing with his VA orthopedic doctor.  He testified that he was going to talk to his doctor in February 2012 about getting magnetic resonance imaging (MRI) on various joints.  The Board acknowledges that it is remanding the right hip, right knee and shoulder claims, in part, to obtain any additional relevant VA records.  With regard to the back disorder, however, the record contains evidence showing current disability and a VA examination and medical opinion were already obtained.  Under these circumstances, the Board does not find it necessary to delay this claim pending any potential additional radiology reports, as they would only be cumulative in showing a current diagnosis.  

The Veteran was provided VA examinations in July 2005, August 2005, December 2005, and September 2011.  Recent examinations include review of the claims folder, and the necessary information and/or requested opinions have been set forth.  The Board has reviewed the examinations and finds them adequate as to the issues decided herein.  

In summary, VA has fulfilled its duties pursuant to the VCAA, and there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication with regard to the issues decided herein. 


Law and Analysis

I. New and material evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

Regardless of whether the RO reopened a claim, it is a jurisdictional requirement that the Board reach its own determination as to whether new and material evidence has been presented. The Board is required to consider the issue of finality prior to any consideration on the merits.  38 U.S.C.A. §§ 5108, 7104(b); see Barnett v. Brown, 8 Vet. App. 1 (1995). 

The Board notes that claims denied as not well-grounded between July 14, 1999, and November 9, 2000, can be readjudicated upon the request of the claimant or on the Secretary's own motion as if the denial had not been made.  See 38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West 2002).  While several of the claims discussed herein were denied as not well-grounded, the decisions were not within the applicable time period, and therefore, this provision is not for application. 


	a. Hypertension

In July 1995, the RO denied entitlement to service connection for hypertension.  The RO determined that the claim was not well grounded because there was no diagnosis of hypertension.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  Moreover, there was no evidence or other information relevant to this claim that was submitted within one year of the rating decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 1995 rating decision is final.

In October 2004, the Veteran requested to reopen his claim.  In December 2005, the RO determined that new and material evidence had not been received to reopen the claim of service connection for hypertension.  The Veteran disagreed and subsequently perfected this appeal.  

Pertinent evidence at the time of the July 1995 decision included the Veteran's claim, service treatment records, and May 1995 VA examinations. 

In his May 1995 claim, the Veteran reported having hypertension from 1975 to the present.  Service treatment records do not show a confirmed diagnosis of hypertension.

On VA general medical examination in May 1995, the Veteran's blood pressure was reported as 130/70.  The examiner stated that his blood pressure was perfectly normal.  A diagnosis of hypertension was not shown.  

A significant amount of evidence has been added to the record since the May 1995 decision.  This includes both VA and private medical records showing a current diagnosis of hypertension.  

The referenced records were not previously considered and are new.  Additionally, this evidence relates to an unestablished fact (whether the Veteran has a current diagnosis of hypertension) and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  

As will be explained below, the Board is of the opinion that further development is necessary before the merits of this claim can be addressed. 




	b. Right shoulder disorder

In July 1995, the RO denied entitlement to service connection for right shoulder bursitis.  The RO determined that the claim was not well grounded, because although the Veteran was seen for right shoulder pain and bursitis in 1994, the upper extremities were normal at the time of the separation examination and the VA orthopedic examination was normal.  

Additional relevant evidence was added to the record within the one-year appeal period following the July 1995 decision, and the claim was readjudicated in November 1995.  Again, the RO determined that the claim was not well-grounded because no disability of the right shoulder was diagnosed.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  Moreover, there was no evidence or other information relevant to this claim that was submitted within one year of the rating decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the November 1995 rating decision is final.  

In January 2005, the Veteran requested to reopen his claim.  In December 2005, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a right shoulder disorder.  The Veteran disagreed and subsequently perfected this appeal.  

Pertinent evidence at the time of the November 1995 decision included the Veteran's claim, service treatment records, May 1995 VA examinations, and a November 1995 medical opinion.

In his May 1995 claim, the Veteran reported sustaining a right shoulder injury in 1994.  His service treatment records do show that the Veteran was treated for right shoulder bursitis in October 1994.  On report of medical history completed in January 1995, he reported recurrent right shoulder pain.  However, the upper extremities were also reported as normal on clinical evaluation.  

On VA joints examination in May 1995, the Veteran reported he was diagnosed with bursitis in his right shoulder, but was currently asymptomatic.  X-rays were taken, and the impression was a normal radiographic appearance of the right shoulder.  Addendum to this report indicates there was a very small bony body seen on the posterior surface of the glenoid, which likely represented an unfused apophysis.  

A November 1995 VA medical opinion indicates that the apophysis was an incidental congenital finding and is unrelated to the right shoulder complaints in service.  

A significant amount of evidence has been added to the record since the November 1995 decision.  This includes VA records and the Veteran's statements and testimony.

A VA treatment record dated in February 2006 notes bursitis of the right shoulder.  An April 2010 VA record also documents complaints of shoulder pain.  

In his December 2011 SSOC response, the Veteran reported that he was treated in service for bursitis and that he continued to have daily pain.  At the January 2012 hearing, the Veteran reported that he has right shoulder pain.  He wanted VA to consider this service-connected because of continuous pain.  

To the extent this evidence was not previously considered, it is new and relevant to the question of whether the Veteran currently has a right shoulder disability that is related to active military service.  That is, the evidence shows a current right shoulder disability or symptoms thereof, and the Veteran's testimony suggests continued symptoms following service.  This evidence relates to an unestablished fact and raises a reasonable possibility of substantiating the claim; therefore, the claim is reopened.  

As will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 



	c. Right knee disorder

In July 1995, the RO denied entitlement to service connection for a right knee disorder.  The RO determined that the claim was not well grounded because the separation and VA examinations showed that the right knee was normal.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  Moreover, there was no evidence or other information relevant to this claim that was submitted within one year of the rating decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 1995 rating decision is final.

In October 2004, the Veteran requested to reopen his claim.  In December 2005, the RO determined that new and material evidence had not been received to reopen the claim of service connection for a right knee disorder.  The Veteran disagreed and subsequently perfected this appeal.  

Pertinent evidence at the time of the July 1995 decision included the Veteran's claim, service treatment records, and May 1995 VA examinations. 

In his May 1995 claim, the Veteran reported a right knee injury.  His service treatment records show he was seen in July 1986 with complaints of right leg and foot pain.  No complaints related to the knee were noted, and the complaints were assessed as probable metatarsalgia.  His service records do not specifically document a right knee injury or show evidence of a chronic right knee disorder.  

On VA examination in May 1995, the Veteran reported occasional pain in the right knee.  He reported an injury in 1977 when he jumped in a foxhole and landed on the anterior aspect of his right knee.  Since then, he has had occasional pain.  X-rays of the right knee were obtained and were within normal limits.  The impression was a history of a right knee injury, which was currently asymptomatic with normal orthopedic examination.  

A significant amount of evidence has been added to the record since the May 1995 decision.  This includes private and VA medical records showing x-ray evidence of right knee osteoarthritis.  

The referenced records were not previously considered and are new.  Additionally, this evidence relates to an unestablished fact (whether the Veteran has a current right knee disorder) and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  

As will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed. 

	d. Back disorder

In July 1995, the RO denied entitlement to service connection for back injury residuals.  The RO determined that the claim was not well grounded because, although he was treated in service, his separation examination and subsequent VA examination did not show a chronic back disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  Moreover, there was no evidence or other information relevant to this claim that was submitted within one year of the rating decision. 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the July 1995 rating decision is final.

In October 2004, the Veteran requested to reopen his claim.  In December 2005, the RO denied service connection for a back disorder.  The Veteran disagreed and subsequently perfected this appeal.  

Pertinent evidence at the time of the July 1995 decision included the Veteran's claim, service treatment records, and May 1995 VA examinations. 

In his May 1995 claim, the Veteran reported that he suffered a back injury in 1980.  His service treatment records show that the Veteran was seen in August 1980 with complaints of low back pain for 3 weeks, and the assessment was a muscle strain.  X-rays also showed no acute bony abnormalities.  In February 1983, the Veteran was seen again for low back pain, and the assessment was a muscle strain of the lumbosacral spine.  X-rays showed questionable narrowing at L2-L, 3 but no spondylolisthesis, and the sacroiliac joints were okay.  A January 1995 report of medical history documents complaints of recurrent back pain; however, the spine was found to be normal upon clinical evaluation.  

On VA joints examination in May 1995, the Veteran reported having a history of two lumbar spine sprains that both occurred while lifting.  X-rays of the lumbar spine showed no abnormalities, and the impression was a history of a lumbar spine sprain, which is currently asymptomatic.  

A significant amount of evidence has been added to the record since the May 1995 decision.  This includes evidence showing a currently diagnosed lumbar spine disability.  For example, private lumbar spine x-rays dated in November 2004 show moderate degenerative change, including facet arthrosis and levoconvex scoliosis of the lumbar spine.  A September 2011 VA examination also shows a diagnosis of lumbar spine degenerative disc disease.  

The referenced records were not previously considered and are new.  Additionally, this evidence relates to an unestablished fact (whether the Veteran has a current lumbar spine disability) and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  

The merits of this claim will be discussed further below in this decision.  

	e. Right ear hearing loss

In July 1995, the RO denied entitlement to service connection for right ear hearing loss.  The RO determined that, while service records noted hearing loss, service connection could not be granted for the right ear because the VA examination showed normal hearing.  

In October 1995, within the one-year appeal period, the Veteran submitted a statement requesting clarification as to why service connection was denied for the right ear.  A post-it note affixed to this statement indicates that it was not an appeal, and a reopened claim was established.  With his statement, the Veteran also submitted a duplicate copy of his VA audiology examination.  

While right ear hearing loss was not listed as an issue in the November 1995 rating decision, it was addressed in the November 1995 notice letter.  That is, the RO again considered the audiometric results and advised the Veteran that his hearing in the right ear was within normal limits.  The Veteran was provided appellate rights, but did not appeal.  Moreover, additional evidence or other information relevant to this claim was not submitted within one year.  Under these circumstances, the Board finds that the issue of service connection for right ear hearing loss was last addressed in November 1995 and that this decision is final.  

A significant amount of evidence has been added to the record since the November 1995 decision.  This includes VA audiometric examinations showing that the Veteran currently meets VA requirements for a hearing loss disability in the right ear.  See 38 C.F.R. § 3.385.  

The referenced records were not previously considered and are new.  Additionally, this evidence relates to an unestablished fact (whether the Veteran has a right ear hearing loss disability for VA purposes) and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.  

The merits of this claim will be discussed further below in this decision.  


II. Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic diseases, including arthritis and sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active military service.  See 38 C.F.R. §§ 3.307, 3.309.  

In order to establish entitlement to service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

	a. Back disorder

As discussed above, the Board has reopened the Veteran's claim for service connection for a back disorder.  A review of the claims folder shows that the Veteran has been advised of the evidence necessary to substantiate a service connection claim, and the RO has considered this claim on the merits.  See November 2011 SSOC.  Accordingly, the Veteran is not prejudiced by the Board's consideration of the service connection issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, the Veteran was seen with complaints of low back pain during service and was diagnosed with a muscle strain.  At the time of his retirement in January 1995, the Veteran also reported having recurrent back pain.  However, on physical examination, his spine was found to be normal upon clinical evaluation.  

During a May 1995 VA joints examination, the Veteran reported having occasional aching pain in his back that occurs on and off.  X-rays of the lumbar spine showed no abnormality, and the impression was a history of a lumbar spine sprain, which is currently asymptomatic.  

The Veteran later underwent a VA examination in September 2011, and the diagnosis at that time was lumbar spine degenerative disc disease.  The Veteran reported that he injured his back while lifting a trailer in service.  He also stated that he does heavy lifting at work and his back "catches.  The examiner reviewed VA records and noted that early to minimal degenerative disease of the lumbosacral spine was shown on VA x-rays in September 2003.  In July 2009, x-rays showed facet arthropathy greatest at L4-5 and L5-S1, and in September 2011, x-rays showed multilevel degenerative lumbar spondylosis.   

Following a physical examination and a review of the claims folder, the September 2011 VA examiner opined that the Veteran's current lumbar spine degenerative disc disease is less likely as not caused or aggravated by service.  In support of this opinion, the examiner provided the following rationale:

There is no objective evidence of onset of a chronic low back problem in the service.  There is no objective evidence of low back injury or trauma in service severe enough to cause the current back condition.  Lumbar spine x-rays 05/25/95 were negative for lumbar spine degenerative changes.

The lumbar complaints in service are etiologically unrelated to the current disc condition.  The in service complaints pertained to acute low back pain and the x-ray findings in 09/12/2003, pertained to disc damage.  There is no compelling objective evidence to correlate the degenerative changes in his lumbosacral spine with his subjective complaints while in the service.

Veteran's degeneration of the lumbar spine is a manifestations (sic) of a disease process independent of the complaint during service - there is no objective evidence to indicate otherwise for this veteran.

Lumbar degeneration is a natural part of aging.  Studies demonstrate that by the age of 35, approximately 30% of people will show evidence of disc degeneration at one or more levels.  By the age of 60, greater than 90% of people will show evidence of disc degeneration at one or more levels.

The Veteran works in a warehouse doing heavy lifting, history of intercurrent injury is unknown.  

At the January 2012 hearing, the Veteran testified that he injured his back a few times in service.  During the first incident, he was lifting a trailer and his back popped.  He reported that he was placed on light duty at that time.  The Veteran felt his condition was a continuous one, and he testified that, if he goes out and mows his grass, he can feel his back start hurting.  The Veteran further stated that his back was injured a couple of times while he was in service and that he had to make sure that he was lifting at the right time.  He testified that there was still pain following separation.  

On review, there is no evidence that lumbar spine arthritis manifested to a compensable degree within one year following discharge.  Therefore, service connection on a presumptive basis as a chronic disease is not warranted.  

The Veteran was treated for low back pain during service, and he has a current lumbar spine disorder.  Thus, the remaining question is whether the Veteran's current disorder is related to his injuries and symptoms in service.  

In making this determination, the Board acknowledges that the Veteran is competent to report recurrent and continuing back pain.  While lay persons are generally not competent to offer evidence that requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The overall evidence, however, does not support the Veteran's contentions.  That is, while the Veteran reported recurrent back pain at separation, his spine was found to be normal, and he was described as asymptomatic on VA examination shortly following discharge.  The absence of documented complaints or treatment for many years thereafter also weighs against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).

The VA opinion is considered highly probative and clearly weighs against the Veteran's claim.  This opinion, which determined that current lumbar spine disorder was not related to the events in service, was based on a review of the Veteran's reported history, information in the claims folder, and the results of objective testing, and it was supported by a thorough and adequate rationale.  

Based on the foregoing, the Board finds that the totality of the evidence, including the separation examination and the VA examination reports, outweigh the Veteran's own statements.  The preponderance of the evidence is against the claim, and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  Therefore, the Board concludes that service connection for a back disorder is not warranted


	b. Right ear hearing loss

As discussed above, the Board has reopened the Veteran's claim for service connection for right ear hearing loss.  The foregoing decision is favorable; therefore, the Veteran is not prejudiced by the Board's consideration of the service connection issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has noted that the threshold for normal hearing is zero decibels to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The Veteran's service records contain numerous reference audiograms.  A June 1981 audiogram documented a puretone threshold of 40 at 4000 Hertz in the right ear.  Such a finding meets VA's requirements for a hearing loss disability.  Subsequent audiograms, however, do not confirm this finding.  

Prior to his retirement in January 1995, the Veteran was evaluated at the audiology and speech clinic, and a history of noise exposure and high frequency hearing loss in both ears was noted.  The associated audiogram, which is reported on his retirement examination, showed puretone thresholds at the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear as follows: 15, 15, 10, 20, and 30.  The puretone threshold at 6000 Hertz was 70.  Under the summary of defects and diagnoses, the examiner wrote moderate bilateral hearing loss.  On the associated report of medical history, the Veteran also reported having hearing loss, and the examiner documented mild to moderate bilateral hearing loss.  

On VA examination in June 1995, the Veteran reported that he served in the field artillery from 1977 to 1988 and was exposed to loud noise from missiles, turbine engines, generators, large trucks, and rifles.  Puretone thresholds at the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 10, 15, 10, 25, and 25.  Speech discrimination score using the Maryland CNC word list was 100 percent in the right ear.  

On VA examination in July 2005, the Veteran reported that he wore two hearing aids.  He also reported having military noise exposure, but he denied any occupational or recreational noise exposure.  Puretone thresholds at the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 35, 25, 55, and 80.  The speech discrimination score using the Maryland CNC word list was 96 percent in the right ear.  

On VA examination in September 2011, puretone thresholds at the designated frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were: 20, 25, 30, 70, and 85.  The speech discrimination score using the Maryland CNC was 92 percent in the right ear.  

In his December 2011 SSOC response, the Veteran argued that his service records noted hearing loss in both ears.  He further asserted that he was exposed to acoustic trauma during military service.  

At the January 2012 hearing, the Veteran testified that he currently has hearing aids.  He believed that his ears were the same and that they were both bad.  He also reported in-service noise exposure related to his military occupational specialty as a Pershing missile crewman.

The Veteran's service records do show that he served as a Pershing missile crewman for over 17 years.  His reports of in-service noise exposure are consistent with his military duties, and his service records document a history of noise exposure.  Thus, in-service acoustic trauma is established.  

The Board acknowledges that hearing loss in both ears was noted at retirement.  The audiogram at that time and the May 1995 VA audiogram, however, did not show a hearing loss disability in the right ear for VA purposes.  See 38 C.F.R. § 3.385.  

Nevertheless, on review, the evidence of record establishes in-service noise exposure, in-service diagnoses of hearing loss, and a current diagnosis of right ear hearing loss for VA purposes.  The Veteran reported difficulties hearing since service, and although the requirements of 38 C.F.R. § 3.385 were not met in the right ear at separation, the findings at that time suggest some degree of hearing loss.  
Hensley.  

In rendering this decision, the Board observes that the record does not contain a medical opinion regarding the etiology of his right ear hearing loss.  However, a review of the July 1995 rating decision suggests that hearing loss was granted for the left ear simply because hearing loss was noted during service and the VA requirements for a hearing loss disability were met on the left.  The right ear is now in a similar posture.  

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence of record, and the absence of significant post-service noise exposure, such a conclusion cannot be made in this case.  Thus, in resolving all reasonable doubt in the Veteran's favor, service connection for right ear hearing loss is warranted.  38 C.F.R. § 3.102.  


III. Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

	a. Cholecystectomy

In July 1995, the RO granted entitlement to service connection for a cholecystectomy (gall bladder removal) and assigned a noncompensable evaluation from May 1, 1995.  

In October 2004, the Veteran submitted a claim for an increased evaluation.  In December 2005, the RO increased the evaluation to 10 percent from October 21, 2004.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

On VA examination in August 2005, the Veteran reported that he was taking medication, has three mushy formed stools a day, and greasy or spicy foods precipitate diarrhea.  He did not have any nausea, vomiting, or constipation.  On physical examination, he was 245 pounds, and blood work was normal.  The diagnosis was postcholecystectomy syndrome, characterized by diarrhea, controlled with cholestyramine.  

The Veteran later underwent a VA examination in September 2011 during which the diagnosis was cholecystectomy.  There was no evidence of jaundice, abdominal pain, malabsorption, malnutrition, or weight loss.  The examiner indicated that diagnostic testing was not clinically indicated at this time and commented that the Veteran's disability does not impact his ability to work.  

VA records dated in October 2011 include a diagnosis of post-cholecystectomy diarrhea controlled on medication.  His weight was documented as 301 pounds.

In his December 2011 SSOC response, the Veteran reported that his diarrhea is severe without medication.  

At the January 2012 hearing, the Veteran argued that he should be rated higher.  He testified that his main symptom is diarrhea and stated that he goes to the restroom all of the time.  He reported that he sometimes he cannot control it.  He believed that his diarrhea is severe and not mild.  

Pursuant to the rating schedule, removal of the gall bladder is evaluated as follows: nonsymptomatic (0 percent); with mild symptoms (10 percent); and, with severe symptoms (30 percent).  38 C.F.R. § 4.114, Diagnostic Code 7318.  

The words "mild" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012). 

On review, the Board finds that the Veteran's disability picture is consistent with mild symptoms and does not more nearly approximate severe symptoms.  In making this determination, the Board has considered the Veteran's statements regarding the frequency and severity of his diarrhea.  Objective evidence, however, suggests that his diarrhea is largely controlled by medication and that it is not productive of any significant health consequences.  Indeed, there is no evidence of malnutrition, significant weight loss, or other such factors that would suggest severe symptomatology resulting from the cholecystectomy.   Thus, the preponderance of the evidence weighs against a finding that there are severe symptoms.  Accordingly, an evaluation greater than 10 percent is not warranted.

At no time during the appeal period has an evaluation greater than 10 percent been warranted.  Staged ratings are not for application.  See Hart.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102. 

The Board acknowledges the Veteran's contentions that the residuals of his cholecystectomy include scarring and hernias.  However, as discussed in the introduction section above, these matters are being referred to the RO for appropriate action.  

	b. Left middle finger deformity

In July 1995, the RO granted entitlement to service connection for residuals of a left middle finger injury and assigned a noncompensable evaluation from May 1, 1995.  

In January 2005, the Veteran submitted a claim for an increased evaluation.  In December 2005, the RO continued the noncompensable evaluation. The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

The Veteran's service treatment records indicate that he is left-handed.  Thus, his disability involves his dominant/major extremity.  See 38 C.F.R. § 4.69 (2012).

On VA examination in December 2005, the Veteran reported that he injured his left middle finger during service when he was practicing martial arts.  He indicated that the condition has progressively worsened since its onset.  He reported having pain, limited motion, and swelling in the long finger.  On physical examination, there was no ankylosis or amputation, but there was angulation (5 degrees radial deviation) of the left long finger at the PIP joint.  There was no gap between the thumb pad and tips of fingers on attempted opposition.  There was a gap between the finger and proximal transverse crease of the hand on maximal flexion of the finger, but this gap was less than one inch.  Range of motion testing showed some limitation of motion in the left long finger with additional loss of motion on repetitive use due to weakness.  No flare-ups were noted on examination, and no x-rays were taken.  The diagnosis was a left middle finger deformity, and the examiner noted that the Veteran's disability impacted occupational activities due to decreased manual dexterity and pain.  

On VA examination in September 2011, the Veteran reported having limitation of range of motion during flare-ups.  The examiner indicated that there was no limitation of motion or evidence of painful motion for any of the fingers or the thumb.  The Veteran was able to perform repetitive use testing, and there was no additional limitation of motion post-test.  There was also no gap between the thumb pad and the fingers or between the fingertips and the proximal transverse crease of the palm.  The examiner indicated that there was no functional loss or functional impairment of the fingers or the thumb.  No pain was noted on palpation, and hand grip strength was 5/5.  A slight radial angulation was noted at the PIP joint of the left middle finger.  No x-rays were taken.  The diagnosis was a left middle finger deformity.  

In his December 2011 SSOC response, the Veteran reported that his left middle finger gets stiff during the day at work.  He stated that he develops cramps when trying to write and noted that he has to use ice for swelling.   

At the January 2012 hearing, the Veteran testified that he is left-handed, and if he writes too much, his hand swells up and is stiff and sore.  He testified that his finger becomes stiff and crooked.  He can grip things and bend his finger, but he noted that he has stiffness, swelling, and pain.  

As noted above, no x-rays were provided, and it is unclear whether the Veteran has any arthritis in the left middle finger.  Regardless, traumatic arthritis is evaluated based on limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2012).  

Limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees warrants a 0 percent rating for the major or minor extremity.  A 10 percent rating is assigned for the major or minor extremity when there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Initially, the Board notes that there are inconsistent findings between the referenced VA examinations.  That is, the December 2005 examination indicates some limitation of motion and functional impairment, whereas none is documented in September 2011.  The Veteran, however, has consistently reported pain, swelling, and stiffness related to his left middle finger.  

On review, there is no evidence of limitation of motion of the long finger with a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

Notwithstanding, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the left middle finger disability.  This is based on objective evidence of deformity (radial angulation at the PIP joint), the Veteran's reported symptoms, and the July 2005 VA examination, which showed some limitation of motion, to include on repetitive testing.  See DeLuca.

In determining whether a higher evaluation is warranted, the Board notes that a 10 percent evaluation is the maximum schedular evaluation available under Diagnostic Code 5229.  Staged ratings are not warranted.  See Hart.

There is no evidence of ankylosis or amputation of the long finger; therefore, Diagnostic Codes 5226 and 5154 are not for application.  

	c. Extraschedular Consideration 

In reaching the above decisions regarding the Veteran's claims for increase, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected cholecystectomy or left middle finger deformity are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for either the residuals of the cholecystectomy or left middle finger deformity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. 

For example, Diagnostic Code 7318, which addresses removal of the gall bladder, is very broad and allows for consideration of the Veteran's reported symptoms (diarrhea) and consideration of its severity.  As discussed above, higher ratings are available for greater disability, but the Veteran's disability is not productive of such manifestations.  Moreover, Diagnostic Code 5229 contemplates the loss of motion and functional impairment associated with the Veteran's left middle finger injury.  

As the disability pictures are contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is in order.  Id.

Evidence of record suggests that the Veteran is currently employed.  Therefore, the Board also finds no basis for referring a claim of entitlement to a total rating based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for a back disorder is reopened and to this extent only, the appeal is granted.  

New and material evidence having been submitted, the claim of entitlement to service connection for right ear hearing loss is reopened.  

Service connection for a back disorder is denied.

Service connection for right ear hearing loss is granted.  

An evaluation greater than 10 percent for status post cholecystectomy is denied.

A 10 percent evaluation, but no higher, is granted for a left middle finger deformity, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Under the VCAA, VA has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring relevant treatment records and providing a VA examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold. 

As noted, a veteran can attest to factual matters of which he has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Veteran reported that he was scheduled for additional VA medical appointments and/or testing in February 2012.  On review, VA records were last printed on January 31, 2012.  On remand, additional relevant records should be obtained.  

I. Service connection for a right hip disorder

In December 2005, the RO denied entitlement to service connection for a right hip disorder.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In his December 2011 SSOC response, the Veteran reported that he did not know what caused his right hip pain, but he assumed it was from his foot and knee.  He noted a continuous type of pain in the military.  The Board observes that the Veteran is currently service-connected for a right foot disorder and is seeking service connection for a right knee disorder.  

At the January 2012 hearing, the Veteran reported that he went to sick call for his right hip.  He could not remember the dates or how many times he went to sick call, but he testified that he went on profile a couple of times for it because the pain was bad.  When asked if he sustained any kind of trauma, he reported "probably every day" because he was running around and jumping off the backs of vehicles.  He thought that he may have fractured it jumping off a truck but he was not sure.  He reported that his hip hurt every day.  He also testified that the hip pain came back when he got older, but he felt that problems were noted at retirement.  

The Veteran's service treatment records do not document complaints or trauma specifically related to the right hip, and at his retirement examination in January 1995, his lower extremities were reported as normal.  

A private medical record dated in December 2002 documents complaints of right hip pain, anterior and sharp, on and off for 15 years.  The report states that this was first noted in the military.  

VA x-rays of the right hip taken in July 2003 and February 2004 were reportedly negative.  

Although service treatment records are negative for a documented right hip injury, the Veteran is competent to report right hip pain during service.  His reported onset is somewhat corroborated by the December 2002 private record suggesting right hip pain beginning 15 years prior (approximately 1987).  Additionally, while the record does not show a diagnosis of a right hip disorder at this time, the Veteran has provided competent testimony regarding current symptoms of disability.  

On review, it is unclear whether the Veteran has a currently diagnosed right hip disorder that is related to active military service or a service-connected disability.  Thus, the Board finds that a VA examination and medical opinion are needed.  McLendon.

II. Service connection for a heart disorder

In December 2005, the RO denied entitlement to service connection for a heart disorder.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In his December 2011 SSOC response, the Veteran reported that some abnormalities were shown at his retirement examination.  He reported that he recently saw a doctor who performed nuclear testing.  He provided the name and address of the physician.  On remand, the Veteran should be provided an opportunity to submit these records or an authorization for their release.  

At the hearing, the Veteran also testified that he was not being treated for a heart condition.  He was claiming service connection because his retirement physical noted an abnormal heart condition.

The Veteran's service records show that he underwent coronary artery disease screening as part of his January 1995 retirement examination.  The assessment was (1) multiple risk factor coronary artery disease, no symptoms with normal examination; (2) increased cholesterol; and (3) abnormal EKG - differential diagnosis: right ventricular hypertrophy, old post myocardial infarction, normal variant, etc.  The Veteran subsequently underwent an echocardiogram and a treadmill test.  

A VA general medical examination in May 1995 indicates that the echocardiogram and treadmill test were thought to be essentially negative.  

Private medical records dated in May 2011 include a diagnosis of chest pain and indicated that the Veteran was referred to a cardiologist.  Treadmill testing in June 2000 was reportedly normal, although an echocardiogram at that time showed mild left ventricular hypertrophy.   

On review, the Veteran underwent coronary artery disease screening during service.  While the test reports are of record, the Board is unable to determine whether the findings are indicative of a chronic heart disorder.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Further, it is unclear whether the Veteran currently has a diagnosed heart disorder, and if so, whether such a disorder is related to the in-service findings.  The evidence of record is not sufficient to evaluate this claim, and a VA examination is needed.  38 C.F.R. § 3.159(c)(4).  

III. Service connection for GERD, claimed as acid reflux

In December 2005, the RO denied entitlement to service connection for acid reflux.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

In his December 2011 SSOC response, the Veteran reported that he was treated in service for heartburn and that his heartburn continued until it was correctly diagnosed.  He also identified treatment with a digestive disease specialist, Dr. V.V.  On remand, he should be offered the opportunity to submit these records or an authorization for their release.  

At the January 2012 hearing, the Veteran argued that his acid reflux was secondary to his service-connected gallbladder removal.  He testified that he was taking Nexium for acid reflux.  He also reported having severe heartburn during service and believed that he should have been diagnosed with acid reflux at that time.  He further testified that he has had the same symptoms since service, but noted that they have improved due to medication.  

The Veteran's service treatment records dated in August 1986 show complaints of nausea, vomiting, and heartburn.  A report of medical history dated in June 1987 also documents complaints of heartburn two to three times per week.  No pertinent findings were noted at separation.  

Private medical records show that the Veteran was found to have Barrett's esophagus on EGD testing in May 2000.  Record dated in December 2001 indicates Barrett's esophagus and GERD.  VA medical records also show a current diagnosis of GERD.

In support of his claim, the Veteran submitted various articles regarding the potential for a relationship between gall bladder removal and GERD.

As noted, the Veteran complained of heartburn during service and has provided competent testimony regarding continuity of symptoms since service.  It is unclear, however, whether the current diagnosis of GERD is related to the in-service complaints or to his service-connected cholecystectomy.  Under these circumstances, a VA examination and opinion are needed.  See McLendon.

IV. Service connection for hypertension

The Veteran asserts entitlement to service connection for hypertension.  As discussed above, the claim was reopened herein.  

In various statements and testimony, the Veteran essentially contends that he had high blood pressure in service, but that the military failed to diagnose his hypertension.  

As noted, service treatment records do not show a confirmed diagnosis of hypertension, nor was a diagnosis shown on VA general medical examination in May 1995.  

Notwithstanding, the Veteran's service records do show that he underwent serial blood pressure checks in January 1982, March 1986, and March 1987, and various elevated blood pressure readings (i.e., diastolic pressures 90 or greater) were noted.  In this regard, the Board notes that, for VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2012).

VA and private medical records do show a current diagnosis of hypertension.  

In light of the need for serial blood pressure checks during service, the Veteran's contentions, and the current diagnosis of hypertension, the Board finds that a VA examination is needed.  See McLendon.



V. Service connection for a right shoulder disorder

The Veteran asserts entitlement to service connection for a right shoulder disorder.  As discussed above, the claim was reopened herein.  

The Veteran was treated during service for right shoulder pain, and he reported recurrent right shoulder pain at separation.  The evidence of record also suggests a current right shoulder disability, and the Veteran testified as to continuity of symptoms since service.  

The Board acknowledges that the Veteran's right shoulder was considered asymptomatic on examination in May 1995 and that the x-ray findings were found to be unrelated to his in-service complaints.  However, under the current circumstances of the case, the Board finds that additional VA examination is needed.  See McLendon.  

VI. Service connection for a right knee disorder

The Veteran asserts entitlement to service connection for a right knee disorder.  As discussed above, the claim is reopened herein.  

At the January 2012 hearing, the Veteran testified that he hurt his right knee jumping around during service, but the main injury was when he jumped in a foxhole and hit a rock.   He further testified that his knee has been worsening.  

As discussed above, the Veteran's service treatment records do not document complaints or trauma specifically related to the right knee.  The Veteran, however, reported this injury almost immediately following discharge, and he is competent to report a right knee injury with continuing symptoms.  

The evidence of record also shows a currently diagnosed right knee disability, and given the Veteran's lay statements regarding in-service onset, a VA examination is needed.  See McLendon.

VII. Evaluation for left ear hearing loss

In December 2005, the RO continued the noncompensable evaluation assigned for left ear hearing loss.  The Veteran disagreed with the decision and subsequently perfected this appeal.

In the decision above, the RO granted service connection for right ear hearing loss.  Accordingly, the Board will defer the left ear evaluation issue so that the RO can evaluate bilateral hearing loss in the first instance.  In so doing, the Board observes that the evaluation of hearing loss differs depending on whether one or both ears are service-connected.  See 38 C.F.R. § 4.85(f) (addressing the evaluation of impaired hearing when only one ear is service-connected).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain relevant VA records for the period from February 2012 to the present.  All records obtained should be associated with the claims folder or Virtual VA eFolder.  

2.  The AMC/RO should contact the Veteran and request that he submit an authorization for release of cardiology records from Dr. S.L.  If a properly completed authorization is received, the AMC/RO must request these records.  All records obtained should be associated with the Veteran's claim folder or Virtual VA eFolder.

The Veteran should be advised that he may also submit these records himself.  

3.  The AMC/RO should contact the Veteran and request that he submit an authorization for release of records pertaining to acid reflux from Dr. V.V.  If a properly completed authorization is received, the AMC/RO must request these records.  All records obtained should be associated with the Veteran's claim folder or Virtual VA eFolder.

The Veteran should be advised that he may also submit these records himself.  

4.  The AMC/RO should then schedule the Veteran for a VA examination to determine the nature and etiology of any current right hip disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran testified that he injured his right hip during service in the course of his military duties.  He has also asserted that he had a continuous type pain while he was in the service.  While a right hip injury is not specifically documented in the service records, it should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right hip disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely related to the Veteran's military service, including his reported history.  

The examiner should also state whether it is at least as likely as not that any current right hip disorder is proximately due to or aggravated (permanently worsened) by any service-connected disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete rationale for any opinions expressed must be provided.

5.  The AMC/RO should then schedule the Veteran for a VA examination to determine the nature and etiology of any current heart disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records. 

If the Veteran is diagnosed with a current heart disorder, the examiner is requested to state whether such is at least as likely related to the Veteran's military service.  In making this determination, the examiner is requested to discuss the findings shown on objective testing during service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete rationale for any opinions expressed must be provided.

6.  The AMC/RO should then schedule the Veteran for a VA examination to determine the nature and etiology of GERD, claimed as acid reflux.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records. 

The examiner is requested to state whether currently diagnosed GERD is at least as likely related to the Veteran's military service or events therein, to include his complaints of heartburn.  In making this determination, the examiner should consider the Veteran's reports of continued heartburn following service.  

The examiner should also state whether it is at least as likely as not that the current disorder is proximately due to or aggravated (permanently worsened) by service-connected cholecystectomy.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete rationale for any opinions expressed must be provided.

7.  The AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of hypertension.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records. 

The examiner is requested to state whether currently diagnosed hypertension is at least as likely related to the Veteran's military service, to include any elevated blood pressure readings therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete rationale for any opinions expressed must be provided.

8.  The AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of claimed right shoulder disability.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records. 

The examiner is requested to identify any current right shoulder disorders and to state whether any such disorder is at least as likely related to the Veteran's military service, to include treatment for right shoulder bursitis.  In making this determination, the examiner should consider the Veteran's lay statements regarding continuity of symptoms since service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete rationale for any opinions expressed must be provided.

9.  The AMC/RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disorder.  The claims folder must be available for review by the examiner.  Additionally, all relevant medical records must be made available to the examiner for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran testified that he injured his right knee during service in the course of his military duties.  While a right knee injury is not specifically documented in the service records, it should be noted that he reported a right knee injury at his May 1995 VA examination and he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any current right knee disorders.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely related to the Veteran's military service, including his reported history.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A complete rationale for any opinions expressed must be provided.

10.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the RO/AMC must implement corrective procedures at once. 

11.  The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).

12.  Upon completion of the above development, and any additional development deemed appropriate, the AMC/RO should readjudicate the issues of entitlement to service connection for a right hip disorder, heart disorder, GERD claimed as acid reflux, hypertension, right shoulder disorder, and a right knee disorder.  The AMC/RO should also implement the grant of service connection for right ear hearing loss and assign an evaluation for bilateral hearing loss.  All applicable laws, regulations, and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


